Citation Nr: 0512379	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  02-06 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1983 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
evaluation from 10 percent to 20 percent disabling, effective 
November 17, 2000.  The veteran requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in November 2002.  
A transcript of the hearing is of record.  In March 2003, the 
Board remanded the veteran's case to the RO for further 
development.  The case was returned to the Board in April 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.  

A VA examination of the veteran's left knee was performed in 
January 2001.  The physician did not note whether he had 
reviewed the veteran's case file.  He noted the veteran had 
instability using valgus and varus maneuvers.  Also, using 
magnetic resonance imaging (MRI) results, the examiner 
diagnosed the veteran with osteoarthritis of the left knee.  
The MRI report was not included in the veteran's claims 
folder.

The veteran also underwent a VA examination in December 2004.  
The examiner, a nurse practitioner, noted that he had not 
reviewed the veteran's case file.  He also found that the 
veteran's left knee was stable using varus and valgus tests.  
X-rays revealed small effusion of the left knee, but no 
degenerative changes.  The file was later reviewed by the 
examiner.

The Board notes a discrepancy between the findings of the two 
examinations, as the physician found arthritis in the knee 
and instability, and the nurse practitioner found no 
arthritis and no instability.  Further, the MRI results from 
the January 2001 VA examination were not included in the 
veteran's case file.

The veteran was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 in June 2001.  The January 2005 supplemental 
statement of the case references a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  An examination addressing the 
criteria for both diagnostic codes is necessary to determine 
the proper rating for the veteran's left knee disability.

In this regard, the Board concludes that a new VA examination 
is necessary to reconcile the two VA examinations and make a 
determination on the proper diagnostic codes to be used for 
rating.  Therefore, this case is REMANDED for the following 
actions:

1.  The RO should obtain any VA 
outpatient treatment records for the 
veteran from September 2004 to the 
present from the VA Medical Center in 
Brockton, Massachusetts. 

2.  The RO should obtain the results of 
the VA MRI of the veteran's left knee 
performed during the January 2001 VA 
examination, and include the results in 
the veteran's case file. 

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the extent of the veteran's 
left knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  

The physician should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

The physician should describe all 
symptomatology due to the veteran's left 
knee disabilities.  Any indicated 
studies, including range of motion 
testing in degrees, should be performed.  
Any ankylosis of the knee should be 
identified, and if ankylosis is present 
the physician should indicate the degree 
to which the joint is ankylosed.  

The physician should provide an opinion 
concerning the degree of severity (i.e. 
slight, moderate, or severe) of any 
currently present instability or 
subluxation of the left knee.  The 
physician should also determine whether 
the knee locks, and if so, the frequency 
of the locking.  Further, the physician 
should determine whether there is 
effusion in the joint and the frequency 
and severity of the effusion.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  In 
explaining the basis for the opinion, the 
physician should address the conflicting 
medical evidence of record, which are the 
January 2001 VA examination and the 
December 2004 VA examination.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  In 
adjudicating the veteran's left knee 
disability, the RO should ensure that the 
appropriate diagnostic criteria are 
addressed.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


